ACCEPTED
                                                                                   11-17-00110-CR
                                                                      ELEVENTH COURT OF APPEALS
                                                                                EASTLAND, TEXAS
                                                                                 7/12/2017 8:17 AM
                                                                             SHERRY WILLIAMSON
                                                                                            CLERK

                             No. 11-17-00110-CR

                            IN THE                   FILED IN
                                              11th COURT OF APPEALS
                       COURT OF APPEALS          EASTLAND, TEXAS
           OF THE ELEVENTH SUPREME JUDICIAL DISTRICT
                                               07/12/17 8:17:22 AM
                                               SHERRY WILLIAMSON
                                                    Clerk
____________________________________________________________

                      Fernandez v. State
____________________________________________________________


             DESIGNATION OF ATTORNEY FOR THE STATE



TO THE HONORABLE JUSTICES OF SAID COURT:

      COMES NOW the State by and through her Special Prosecution Unit

Attorney, Melinda Fletcher, and designate herself as the attorney of record

in this case. The Special Prosecution Unit has represented the State

throughout this case, at the request of the elected District Attorney, and will

continue to represent the State. This attorney now responsible for all post-

trial actions on behalf of the State.
     Please update your records to reflect the new information.

                             Respectfully submitted,

                             /s/ Melinda Fletcher

                             Melinda Fletcher
                             State Bar Number 18403630
                             Special Prosecution Unit
                             Post Office Box 1744
                             Amarillo, Texas 79105
                             Telephone: (806) 433-8720
                             E-mail mfletcher@sputexas.org



                          Certificate of Service

     I certify that a true and correct electronic copy of the foregoing

Designation of Attorney for the State has been served on Abel Dominguez,

attorney for Fernandez, via efile.txcourts.gov on this the 12th day of July,

2017, addressed to Abel.A.Dominguez@gmail.com



                                        /s/ Melinda Fletcher
                                        Melinda Fletcher